     Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.134 Page 1 of 8



1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                               UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12      ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
        individual,
13                                          DECLARATION OF DAIN
14                 Plaintiff,               HEDGPETH IN SUPPORT OF
                                            DEFENDANT EASY DAY STUDIOS
15      v.                                  PTY LTD’S MOTION TO STRIKE
16                                          PLAINTIFF’S COMPLAINT
        EASY DAY STUDIOS PTY LTD,
                                            PURSUANT TO CALIFORNIA CODE
17      an Australian proprietary limited
                                            OF CIVIL PROCEDURE § 425.16
        company; REVERB
18      COMMUNICATIONS, INC., a             Date:      March 15, 2021
19      California corporation; and DOES    Time:      11:15 a.m.
        1-25 INCLUSIVE,                     Crtrm:     14A
20
                                            Judge:     Hon. Larry A. Burns
21                  Defendants.

22
23
24
25
26
27
28

         DECLARATION OF DAIN HEDGPETH IN SUPPORT OF DEFENDANT EASY
              DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.135 Page 2 of 8



 1                          DECLARATION OF DAIN HEDGPETH
 2          I, Dain Hedgpeth, hereby declare as follows:
 3          1.    At all relevant times, I served and currently serve as Director of Defendant
 4 Easy Day Studios Pty Ltd (“Easy Day”). I have personal knowledge of the facts stated
 5 in this declaration, and if called as a witness, could and would testify competently to the
 6 truth of the facts as stated herein.
 7          2.    Easy Day is a videogame publisher, best known for creating the
 8 skateboarding videogame Skater XL, which it first published on or about July 28, 2020.
 9          3.    Combining technically advanced computer software engineering and
10 creative audiovisual elements, Skater XL offers players a realistic “sandbox” environment
11 in which to master skateboarding tricks and hone their own expressive skating style.
12          4.    In Skater XL, players can select from one of four professional, world-
13 renowned skateboarders (Tiago Lemos, Evan Smith, Tom Asta, or Brandon Westgate), or
14 they may choose to play as a generic skater avatar, which can be infinitely customized
15 across race, gender, hair color, apparel, and accessories. Each of the four professional
16 skateboarders is identified by name within the game and are featured prominently in the
17 advertising for Skater XL. By contrast, the generic skater avatar does not have a name,
18 biography, backstory, team or sponsor affiliation, or narrative associated with it. The
19 commercial value of Skater XL is derived from its realistic skateboarding physics, nuanced
20 controls, passionate player community, and the ability to play as four icons of professional
21 skateboarding.
22          5.    The anonymity of the generic skater is intentional—the value to players is
23 the avatar’s customizability and that it is not recognizable. I am not aware of any
24 customer review of Skater XL on any platform, nor any review of Skater XL from any
25 magazine, blog, or other media outlet that mentions Plaintiff Zachary Miller.
26          6.    To develop playable character models in videogames, game publishers
27 frequently use a technique called photogrammetry, whereby multiple cameras capture or
28 scan an object—or in this case, a person—to create textures that can be applied to 3D
                                              1
         DECLARATION OF DAIN HEDGPETH IN SUPPORT OF DEFENDANT EASY
              DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.136 Page 3 of 8



 1 assets in the game. To develop the generic skater using photogrammetry, Easy Day
 2 intentionally sought to scan a skateboarder who was not well known, so that the 3D
 3 model would not be recognizable to the public. For those reasons, Easy Day contacted
 4 Mr. Miller, and the parties agreed that Mr. Miller would be scanned wearing various
 5 articles of clothing provided by Easy Day in exchange for payment compensating him for
 6 his time. Mr. Miller performed the work on or about April 12, 2019 and was paid the
 7 same day.
 8          7.    On November 16, 2020, Mr. Miller’s counsel wrote to the attorney who
 9 prepared a trademark application for Easy Day, threatening to “take appropriate actions”
10 with the California Secretary of State if Easy Day would not “accept service
11 immediately.” A true and correct copy of the November 16, 2020 e-mail from Mr.
12 Miller’s counsel to Easy Day’s trademark counsel is attached hereto as Exhibit 1.
13
14          I declare under penalty of perjury of the laws of the United States and the State of
15 California that the foregoing is true and correct. Executed on this 13th day of January,
16 2021.
17
18
19
                                               Dain Hedgpeth
20
21
22
23
24
25
26
27
28
                                                  2
         DECLARATION OF DAIN HEDGPETH IN SUPPORT OF DEFENDANT EASY
              DAY’S MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.137 Page 4 of 8




                        EXHIBIT 1
        Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.138 Page 5 of 8




From: matthew miller <matt@millermlaw.com>
Date: Mon, Nov 16, 2020 at 1:52 PM
Subject: Re: Correspondence Regarding Easy Day Studios Pty. Ltd.
To: Alex Nguyen <alex@vencounsel.com>


Mr. Nguyen,

After the below refusal to accept service, it came to our attention that it appears that your client is conducting business
in California without registering with the Secretary of State of California.

With that in mind, we will take the appropriate actions if your client does not accept service immediately.

I look forward to your prompt response.

Best,

Matthew Miller




         On Nov 10, 2020, at 9:29 AM, Alex Nguyen <alex@vencounsel.com> wrote:

         Mr. Miller,

         I am not authorized to accept service on behalf of Easy Day Studios Pty. Ltd. As such, I must decline your
         request.

         Sincerely,



         ALEX NGUYEN | ATTORNEY

         Cell: 818-324-7671
         Addr: 1030 E Ocean Blvd Ste 411, Long Beach, CA
         90802
         VENCOUNSEL.COM




         Confidentiality Notice: This e-mail (including any attachment) may contain information that is legally
         privileged or confidential. If you are not the intended recipient, please delete the e-mail and any
         attachments and notify the sender immediately. Thank you in advance for your compliance and help in
         preserving legal confidentiality and privilege.

                                                              1
Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.139 Page 6 of 8


 On Mon, Nov 9, 2020 at 2:27 PM matthew miller <matt@millermlaw.com> wrote:
  Mr. Nguyen,

  I received a reply email that you have changed firms. Please confirm you still represent Easy Day
  Studios Pty. Ltd.

  Please also find the below email requesting that you accept service on behalf of your client.

  I look forward to hearing back from you at your earliest convenience.

  Best,

  Matthew Miller



          Begin forwarded message:

          From: matthew miller <matt@millermlaw.com>
          Subject: Re: Correspondence Regarding Easy Day Studios Pty. Ltd.
          Date: November 9, 2020 at 2:20:24 PM PST
          To: "Alex N." <alex@xnovo.legal>

          Mr. Nguyen,

          Please confirm that you will accept service on behalf of your client Easy Day Studios
          Pty. Ltd. of the attached complaint (Zachary Miller v. Easy Day Studios Pty. Ltd.).

          Please confirm your acceptance of service by 5pm Wednesday, November 11, 2020.

          Also attached is the Civil Cover Sheet and the Summons.

          Best,

          Matthew Miller




                   On Sep 11, 2020, at 8:31 PM, Alex N. <alex@xnovo.legal> wrote:

                   Mr. Miller,

                   I have forwarded your letter to Easy Day Studios Pty. Ltd. ("Easy Day
                   Studios") and their primary legal counsel headquartered in Australia
                   (where Easy Day Studios is based) for further review.

                   Easy Day Studios has notified me that your client expressly
                   acknowledged and consented to Easy Day Studio’s use of your client’s
                                                      2
Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.140 Page 7 of 8

             likeness, in writing, for the purpose of creating, modifying, and making
             available a playable and customizable generic game character in Skater
             XL. Moreover, your client agreed to, accepted, and retained the legal
             consideration tendered by Easy Day Studios in exchange therefor.
             Please find attached evidence of your client’s consent and
             acknowledgment to Easy Day’s use for the purpose specified above,
             together with your client’s acceptance of payment therefor.

             Your client's demands and threats of litigation seem to be based on
             your client's misrecollection of his prior consent, and hopefully, not a
             bad faith and opportunistic effort to exact unwarranted remuneration
             from Easy Day Studios.

             Please advise your client to reconsider his current position in light of
             the above and attached, and let me know how you and your client
             would like to proceed at this juncture by Tuesday EOBD of next week.

             Regards,

             Alex Nguyen, Esq.
             Founding Partner
             XNOVO LEGAL
             m: 818 | 324 | 7671
             a: 235 E. Broadway #800
                Long Beach, CA 90802
                Linkedin

             This e-mail may contain information that is privileged or confidential. If
             you are not the intended recipient, please delete the e-mail and any
             attachments and notify the sender immediately. Thank you in advance
             for your compliance and help preserving the confidentiality of
             communications.


             On Wed, Sep 9, 2020 at 4:18 PM matthew miller
             <matt@millermlaw.com> wrote:
              Dear Mr. Nguyen,

              Please find the attached correspondence regarding your client Easy
              Day Studios Pty. Ltd.

              Best,

              Matthew Miller




              Please Note: The information contained in this email message is a PRIVATE communication
              that may contain confidential attorney-client information. If you are not the intended recipient,
              do not read, copy or use it or disclose it to others. If you have received this message in error,
              please notify the sender immediately by replying to this message and then delete it from your
              system.
              Thank you.

                                                             3
Case 3:20-cv-02187-LAB-DEB Document 12-3 Filed 01/15/21 PageID.141 Page 8 of 8




             ‐‐
             Alex Nguyen, Esq.
             Founding Partner
             XNOVO LEGAL
             m: 818 | 324 | 7671
             a: 235 E. Broadway #800
                Long Beach, CA 90802
             w: https://xnovo.legal
             Facebook | Linkedin | Instagram

             This e-mail may contain information that is privileged or confidential. If
             you are not the intended recipient, please delete the e-mail and any
             attachments and notify the sender immediately. Thank you in advance
             for your compliance and help preserving the confidentiality of
             communications.

             <ZM Payment.pdf><ZM Consent & Acknowledgment.pdf>




                                                 4
